DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/21 has been entered.
Response to Amendment
The Office has carefully considered Applicant’s amendments and accompanying remarks dated 11/01/2021.  Applicant’s amendments to the claims have been entered and are made of record.  The pending claims at this time are 2-12, all of which stand rejected. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-12 have been considered but are not found to be persuasive.  Applicant’s one traversal in that – modified Independent claim 2 recites that the protective garment comprises a first coarse fiber layer and a second coarse fiber layer. The claim further recites that the fibrous layer is positioned between the coarse fiber layers. Though the Office Action points to [0042] in Van Emmerick as allegedly teaching additional fiber layers. such teaching is far too general to anticipate or render obvious the configuration now recited in claim 2 which includes the fibrous layer being positioned between the coarse fiber layers. 
	It is the position of the Office that Van Emmerick et al 0042 and beyond teaches that scrim layers may sandwich the nano fibrous layers which now reads on Applicant’s modified claim 2.  Applicant has not told us how the layers are coarse, what the weave could be, does coarse mean a crimped yarn, a thicker yarn or a bigger yarn?  Furthermore, any SMS nonwoven could also read on the current claim 2.  A 112-2 rejection is also be applied on the new claims.  Thus, Applicant’s sole traversal that Allen et al teaches too generally the use of additionally layers, is not found to be convincing enough. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding the indefiniteness in Claim 2, how are the first and second layers coarse? Are the fibers textured? Are they larger in size (diameter, dtex or length) or is it composition?  It is unclear as to what the metes and bounds of the term coarse fiber layer is, as Applicant has not clearly defined what it means as it is so generally describes as just about anything in 0027-0028 of the instant specification.  
	Regarding Claim 4 and 12 is the property of air permeability only for the middle fibrous layers or all three combined? Same goes for the MVTR in claim 11.
	Regarding Claim 6 are the claimed synthetic fibers for all three layers or just the middle fibrous layers and is the average diameter of the synthetic fibers is greater than or equal to about 0.01 microns and less than or equal to about 0.05 microns just for the middle layer or all three?
	Regarding Claim 7, is the desired property of maximum flow pore size only for the middle fibrous layer or a combination of all 3?
	Regarding Claim 8, is the desired property of mean flow pore size only for the middle fibrous layer or a combination of all 3?
	Regarding Claim 9, is the thickness just for the fibrous layer or all three layers?
	Regarding Claim 10, is the basis weight just for the fibrous layer or all three layers?
	All are dependent claims are objected to as being based on a rejected base claim. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 and column 4, line 65, of U.S. Patent No. 10,322,562. Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each one another because of the embodiment of the instant claims would be rendered obvious by the embodiments of claims 1-21 of USPN 10,355,562. Regarding the modification of Claim 2, in how the fabric is produced.  The electrospinning process is shown in the patent and is a well know way to produce nonwovens aside from the popularly known techniques of meltblowing, carding, air laying or wet laying.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2014/0308867 issued to Van Emmerick et al.  
	Regarding modified Claim 2, where Applicant seeks a protective garment comprising: an electrospun fibrous layer comprising synthetic fibers; a first coarse fiber layer; and a second coarse fiber layer, wherein the fibrous layer is positioned between the coarse fiber layers: Applicant is directed the teachings of Van Emmerick et al who teach making woven or nonwoven fabric material having antimicrobial activity, and to its uses ranging from wound dressing, facial masks, surgical drapes and surgical clothing (protective garments), to filter materials and similar applications where the antimicrobial effects are employed, as well as to a process for the preparation of the woven or nonwoven fabric material.  The instant reference further teaches at 0040+ that the fibrous nonwoven web can be made by carded, air laid, wet laid, spunlaced, spunbonding, electrospinning or melt-blowing techniques, such as melt-spun or melt-blown, or combinations thereof.
	At 0042 the instant references teaches that additional fibrous and film layers may be used in combination with the fibrous layer. This same paragraph discloses one or more layers of scrim, which can be woven or nonwoven made from synthetic fibers with a thickness of about 25 to about 100 μm and may be optionally bonded to one or both sides of the microfiber nw (middle fibrous layer of Applicant).  This meets Application three layered structure.  Also, at 0055, the instant patent shows SMS like sandwich structure which would also read on modified claim 2.  
	Regarding Claim 5, where Applicant seeks that the protective garment of claim 2, wherein the protective garment is configured as a surgical apparel or a surgical drape: Applicant is directed to the abstract, 0001-0004, 0012, 0025, 0053-0055, 0074 and claims 13 and 18 of the instant reference.
	Regarding Claim 6, where Applicant seeks that the protective garment of claim 2, wherein the average diameter of the synthetic fibers is greater than or equal to about 0.01 microns and less than or equal to about 0.05 microns: Applicant is directed to 0042, where the instant reference teaches that the microfibers of the nonwoven fabric material substrate typically have an effective fiber diameter of from about 0.5 to 15 μm, preferably from about 1 to 6 μm.  See also 0040 and 0046.
 	 Regarding Claim 9, where Applicant seeks that the protective garment of claim 2, wherein the fibrous layer is less than or equal to about 6 mils; Applicant is directed to 0042, where the instant references teaches that the fibrous layer may have a thickness from about 25 to about 100 μm, which when converted is .00098425-0.003937 mils and falls within Applicant’s claimed range. See also 0043, where the instant reference also teaches that the average thickness of the nonwoven fabric material is preferably about 0.1 to 10 mm, more preferably about 0.25 to 5 mm for the fibrous material.
	Regarding Claim 10, where Applicant seeks that the protective garment of claim 2, wherein the fibrous layer has a basis weight of less than or equal to about 50 g/m2; Applicant is directed to 0043, where the instant reference teaches that the nonwoven fabric material preferably has a basis weight in the range of about 10 to 400 g/m2, more preferably about 10 to 100 g/m2.
Regarding Claims 3, 7 and 8 Van Emmerick et al. disclose making nonwoven fabrics which possesses antimicrobial properties and is useful in applications where the growth of microorganisms should be inhibited, such as surgical drapes, medical devices and clothing, filters for air handling and specific antimicrobial packaging materials [0001, 0053].  The fabrics can be made from synthetic fibers [0030, 0053, and 0064].  At 0046+, the instant reference teaches that the nonwoven fabric material preferably has a mean pore size of 1-40 microns, preferably 2-20 microns, which overlaps with Applicant’s claimed range. The mean pore size may be measured according to ASTM F 316-03 "Standard Test Methods for Pore Size Characteristics of Membrane Filters, which is the standard that Applicant uses as shown in the specification at 0042. 
	It is the position of the Office that Van Emmerick et al. do not specifically teach the difference in the pore sizes.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have optimized the pore size or the openings within the fabric per surface area of the fabrics used, since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed difference is critical and has unexpected results. In the present invention, one would have been motivated to optimize the difference motivated by the desire to create a suitably strong and flexible protective material which limits the barrier properties of the composite.
	Regarding Claims 4, 11 and 12, regarding the requirements of air permeability of the fibrous layer is greater than or equal to about 4 CFM and less than or equal to about 10 CFM and moisture vapor transmission rate, it is the position of the Office that the claimed resultant properties as desired in the aforesaid claims, would be inherent if not obvious to the composite of Van Emmerick et al.  It is reasonable to presume so, as support for said presumption is found in the use of like materials (i.e. same fabrics, same denier, thickness, same compositional make up and most of all same final end use).  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed properties as set forth above, it would obviously have been present once the Van Emmerick et al. product is provided.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP